IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-50947
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JAIME ARANDA-LUGO, also
known as Jaime Lugo-Aranda,

                                           Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                      USDC No. EP-99-CR-420-ALL-H
                          --------------------
                              June 15, 2000

Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Jaime Aranda-Lugo appeals from his conviction for illegal

reentry into the United States after deportation in violation of

8 U.S.C. § 1326.     He argues that the district court erred by

admitting evidence that he had been deported on three prior

occasions.     We have reviewed the record and find no reversible

error.   Evidence of Aranda-Lugo’s repeated prior re-entries and

deportations tended to prove that Aranda-Lugo intended to enter

the United States on the instant occasion.      See United States v.

Osum, 943 F.2d 1394, 1404 (5th Cir. 1991).      The district court

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 99-50947
                                  -2-

did not abuse its discretion by admitting evidence of Aranda-

Lugo’s prior deportations.    Accordingly, the judgment of the

district court is AFFIRMED.

     AFFIRMED.